Citation Nr: 0718690	
Decision Date: 06/21/07    Archive Date: 07/03/07

DOCKET NO.  98-06 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.	Entitlement to an initial rating in excess of 10 percent 
for service connected residuals, shrapnel injury to the 
left (minor) elbow, with Muscle Group V involvement.

2.	Entitlement to an initial rating in excess of 10 percent 
for service connected residuals, shrapnel injury to the 
left posterior thigh, with Muscle Group XIII involvement.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his chiropractor


ATTORNEY FOR THE BOARD

Barbara C. Morton, Associate Counsel 


INTRODUCTION

The veteran served on active duty from October 1963 to 
September 1966.

This matter is before the Board of Veterans' Appeals (Board) 
from a December 1997 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Fort Harrison, Montana, 
which granted service connection for residuals, shrapnel 
injury to the left posterior thigh and residuals, shrapnel 
injury to the left (minor) elbow, rating them at 10 percent 
and zero percent respectively.  The RO issued a notice of the 
decision in January 1998, and the veteran timely filed a 
Notice of Disagreement (NOD) in March 1998.  Subsequently, in 
April 1998 the RO provided a Statement of the Case (SOC), and 
the veteran timely filed a substantive appeal.  The veteran 
requested a Decision Review Officer (DRO) hearing on this 
matter, which was held in May 1998 where the veteran and his 
chiropractor presented as witnesses.

Thereafter, in July 1999, the RO issued another decision, 
which granted a 10 percent rating for the elbow disorder, 
effective from December 16, 1996, the date of the veteran's 
original claim.  In February 2001 the RO issued a 
Supplemental Statement of the Case (SSOC).

On appeal in June 2001, the Board remanded the case for 
further development, to include acquiring all pertinent 
treatment records and providing an orthopedic and 
neurological examination.  In August 2002 the Appeals 
Management Center (AMC) provided another SSOC, and on appeal 
again in December 2002, the Board denied the veteran's 
claims.  Thereafter the veteran timely appealed this adverse 
decision to the United States Court of Appeals for Veterans 
Claims (Court), which vacated the judgment and remanded the 
case to the Board for readjudication of the appeal in October 
2005.  

In April 2006 the Board again remanded the case for 
additional development, namely, providing the veteran with 
complete Veterans Claims Assistance Act (VCAA) notice.  The 
AMC supplied an SSOC in January 2007.  

The Board finds that the AMC complied with the Remand 
directives, and therefore the Board may proceed with its 
review of the appeal.  See Stegall v. West, 11 Vet. App. 268, 
271 (1998) (noting Board's duty to "insure [the RO's] 
compliance" with the terms of its remand orders).

With respect to the sciatic and other associated neuropathy 
related to the veteran's left thigh injury, this aspect of 
the appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.

With respect to any neurological impairment of the veteran's 
left upper extremity, to include impairment of the left ulnar 
and radial nerve, the Board refers this matter to the RO for 
further action.  Specifically, the RO must determine whether 
service connection is in order for neurological 
manifestations associated with any in-service elbow injury 
occurring in 1963 (prior to the veteran's shell fragment 
wound), or whether such neurological manifestations are 
related to the shell fragment wound itself, and it should 
assign an appropriate disability rating for said neurological 
impairment accordingly.      


FINDINGS OF FACT

1.	VA has made all reasonable efforts to assist the veteran 
in the development of his claims and has notified him of 
the information and evidence necessary to substantiate the 
claims addressed in this decision.

2.	The veteran sustained multiple left elbow and left thigh 
shell fragment injuries; the injuries involved muscle and 
necessitated hospitalization and debridement; they are 
manifested by some loss of muscle substance, small 
scarring, atrophy of the posterior thigh, retained shell 
fragments in the soft tissues near the distal left elbow 
and in the proximal thigh; a chip of the medial femoral 
condyle; a remote, mild proximal sciatic lesion; and left 
ulnar sensory neuropathy.

3.	The veteran has multiple shell fragment scars on the left 
arm as follows: 2 inches long and 4 mm wide; 2 inches long 
and 3 mm wide; and three smaller scars and the left arm 
and forearm; at least one of the scars is tender to 
palpation.

4.	The veteran also has a shell fragment scar on the left 
thigh that is 7 inches in length and 2 mm in breadth and 
tender to palpation.


CONCLUSIONS OF LAW

1.	The criteria for an evaluation in excess of 10 percent for 
residuals, shrapnel injury to the left (minor) elbow, with 
Muscle Group V involvement, have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp 
2005); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 
4.10, 4.40, 4.45, 4.56, 4.71a, Diagnostic Codes 5201, 
5206, 5207, 4.73, Diagnostic Code 5305 (2006).

2.	The criteria for an evaluation of 30 percent, but no more 
than 30 percent, for residuals, shrapnel injury to the 
left posterior thigh, with Muscle Group XIII involvement, 
have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp 2005); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.1, 4.2, 4.3, 4.10, 4.40, 4.45, 4.56, Diagnostic Codes 
5252, 5253, 5260, 5261, 4.73, Diagnostic Code 5313 (2006).

3.	The criteria for a rating of 10 percent for a tender scar 
from shrapnel wound to the left elbow, but no more than 10 
percent, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 4.118, Diagnostic Code 7804 (1996 & 2006); Esteban 
v. Brown, 6 Vet. App. 259 (1994).  

4.	The criteria for a rating of 10 percent for a tender scar 
from a shrapnel wound to the left thigh, but no more than 
10 percent, have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.118, Diagnostic Code 7804 (1996 & 2006); 
Esteban v. Brown, 6 Vet. App. 259 (1994).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of these claims.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with the 
claim.  In the instant case, the Board finds that VA 
fulfilled its duties to the veteran under the VCAA.

a. Duty to Notify
VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the May 
2006 letter sent to the veteran by the AMC adequately 
apprised him of the information and evidence needed to 
substantiate the claims.  The AMC thus complied with VCAA's 
notification requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005) (outlining VCAA notice requirements).  

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id., at 486.  This notice must inform the 
veteran that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is awarded.  Id.  

The May 2006 letter from the AMC satisfies these mandates.  
It informed the veteran about the type of evidence needed to 
support his claims, namely, proof that his service connected 
disabilities had increased in severity.  This correspondence 
clearly disclosed VA's duty to obtain certain evidence for 
the veteran, such as medical records, employment records and 
records held by any Federal agency, provided the veteran gave 
consent and supplied enough information to enable their 
attainment.  It made clear that although VA could assist the 
veteran in obtaining these records, he carried the ultimate 
burden of ensuring that VA received all such records.  This 
letter additionally apprised the veteran that VA would 
schedule a medical examination or obtain a medical opinion 
for him if the AMC determined such to be necessary to make a 
decision on the claims.  It also specifically asked the 
veteran to provide VA with any other supporting evidence or 
information in his possession, and informed him about the 
Dingess elements pertaining to effective dates of awards and 
the determination of disability ratings.  The Board thus 
finds that the veteran was effectively informed to submit all 
relevant evidence in his possession, and that he received 
notice of the evidence needed to substantiate his claims, the 
avenues by which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  See Beverly, 19 Vet. App. at 403; 
see also Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VA did not provide such notice to the veteran prior to the 
December 1997 RO decision that is the subject of this appeal.  
The Board is cognizant of recent Federal Circuit decisions 
pertaining to prejudicial error.  Specifically, in Sanders v. 
Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007), the Federal 
Circuit held that any error by VA in providing the notice 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
is presumed prejudicial and that once an error is identified 
by the Veterans Court (Court of Appeals for Veterans Claims), 
the burden shifts to VA to demonstrate that the error was not 
prejudicial.  The Federal Circuit reversed the Court of 
Appeals for Veterans Claims' holding that an appellant before 
the Court has the initial burden of demonstrating prejudice 
due to VA error involving: (1) providing notice of the 
parties' respective obligations to obtain the information and 
evidence necessary to substantiate the claim: (2) requesting 
that the claimant provide ant pertinent evidence in the 
claimant's possession; and (3) failing to provide notice 
before a decision on the claim by the agency of original 
jurisdiction.  See also Simmons v. Nicholson, No. 06-7092 
(Fed. Cir. May 16, 2007).

Notwithstanding the belated notice, the Board determines that 
the RO cured this defect by providing this complete VCAA 
notice together with readjudication of the claims, as 
demonstrated by the January 2007 SSOC.  Prickett v. 
Nicholson, 20 Vet. App. 370, 376-78 (2006) (validating the 
remedial measures of issuing fully compliant VCAA 
notification and readjudicating the claim in the form of an 
SOC to cure timing of notification defect).  The presumption 
of prejudice is therefore rebutted as "the purpose behind 
the notice has been satisfied . . . that is, affording a 
claimant a meaningful opportunity to participate effectively 
in the processing of [the] claim. . . ."  Mayfield, 19 Vet. 
App. at 128.       

b. Duty to Assist
VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes 
assisting the veteran in obtaining records and providing 
medical examinations or obtaining medical opinions when such 
are necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).  

The record includes the veteran's service medical records and 
a report of a VA examination dated in April 1970, which 
includes a detailed description of the veteran's shell 
fragment wounds.  VA informed the veteran of its duty to 
assist in obtaining records and supportive evidence, and the 
veteran in fact did receive July 1997 and December 2001 VA 
examinations, which were thorough in nature and, when 
considered with the historical evidence noted above, adequate 
for the purposes of deciding these claims.  The Board finds 
that the medical evidence of record is sufficient to resolve 
this appeal, and the VA has no further duty to provide an 
examination or opinion.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the veteran, and 
thus, no additional assistance or notification was required.  
The veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard, 4 Vet. App. at 392-94.


II. Law & Regulations
a. Calculation of Disability Ratings
38 U.S.C.A. § 1155 sets forth provisions governing disability 
ratings, and it directs the Secretary to "adopt and apply a 
schedule of ratings of reductions in earning capacity from 
specific injuries or combination of injuries."  The schedule 
of ratings must provide for ten grades of disability, and no 
more, ranging from 10 percent to 100 percent in 10 percent 
intervals, upon which the payments of compensation shall be 
based.  38 U.S.C.A. § 1155.  In addition, "the Secretary 
shall from time to time readjust this schedule of ratings in 
accordance with experience."  38 U.S.C.A. § 1155.

To this end, the Secretary promulgated 38 C.F.R. § 3.321(a), 
which requires the use of a "Schedule for Rating 
Disabilities . . . for evaluating the degree of disabilities 
in claims for disability compensation . . . and in 
eligibility determinations."  The provisions contained in 
the rating schedule approximate the average impairment in 
earning capacity in civil occupations resulting from a 
disability.  38 C.F.R. § 3.321(a); accord 38 U.S.C.A. § 1155 
("The ratings shall be based, as far as practicable, upon 
average impairments of earning capacity resulting from such 
injuries in civil occupations").  Separate diagnostic codes 
pertain to the various disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Additionally, the Board comments that where, as here, "there 
is no clearly expressed intent [by the veteran] to limit the 
appeal to entitlement to a specific disability rating for the 
service-connected condition, the . . . BVA [is] required to 
consider entitlement to all available ratings for that 
condition."  AB v. Brown, 6 Vet. App. 35, 39 (1993) 
(Emphasis added).  

Muscles
With respect to disabilities resulting from a muscle injury, 
38 C.F.R. § 4.73, Diagnostic Codes 5301 through 5329 set 
forth the pertinent rating criteria and §§ 4.55 and 4.56 
provide guidance in the evaluation of muscle disabilities.  
38 C.F.R. §§ 4.55, 4.56, 4.73, Diagnostic Codes 5301-5329 
(2007).  The Board notes that the veteran filed the claims 
that led to the instant appeal in December 1996 and that 
during the pendency of this case, in 1997, 38 C.F.R. § 4.73 
and the other pertinent sections of the regulation underwent 
revisions, effective from July 3, 1997.  See 62 Fed. Reg. 
30235 (June 3, 1997).  In its final rule, VA indicated that 
"[t]hese amendments are made because medical science has 
advanced, and commonly used medical terms have changed," and 
expressed that "[t]he effect of these amendments is to 
update this portion of the rating schedule to ensure that it 
uses current medical terminology and unambiguous criteria . . 
. ."  62 Fed. Reg. 30235 (June 3, 1997).  VA therefore 
proposed to "delete redundant material and reorganize the 
rest" of the targeted regulations, determining that 
excluding certain material would "enhance[] the clarity of 
the regulations."  62 Fed. Reg. 30235 (June 3, 1997).  
Because the 1997 amendment is in the nature of a clarifying 
revision, rather exacting substantive changes, the Board will 
analyze the instant claims on the basis of the amended 
version of the regulations currently in effect.       

Turning to the applicable regulations, and relevant to the 
instant case, 38 C.F.R. § 4.73, Diagnostic Code 5305 sets 
forth the rating criteria for Muscle Group V (elbow 
supination).  It provides for a 10 percent rating for 
moderate disability of the minor elbow, a 20 percent rating 
for a moderately severe disability, and a maximum 30 percent 
evaluation for a severe disability of the minor elbow.  38 
C.F.R. § 4.73, Diagnostic Code 5305 (2007).  With respect to 
the rating criteria for injuries to Muscle Group XIII 
(extension of the hip and flexion of the knee, outward and 
inward rotation of the flexed knee, acting with rectus 
femoris and sartorius, synchronizing simultaneous flexion of 
hip and knee and extension of hip and knee by belt-over-
pulley action at knee joint), Diagnostic Code 5313 provides 
for respective ratings of 10 percent, 30 percent or 40 
percent for moderate, moderately severe or severe disability 
of this area.  38 C.F.R. § 4.73, Diagnostic Code 5313 (2007).  
For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  38 C.F.R. § 
4.56(c).         

38 C.F.R. § 4.56(d) defines the terms "moderate," 
"moderately severe," and "severe" as used for rating 
purposes.  38 C.F.R. § 4.56(d).  "Moderate" disability of 
muscles is characterized by a through and through or deep 
penetrating wound of short track from a single bullet, small 
shell or shrapnel fragment, without the explosive effect of a 
high velocity missile, residuals of debridement, or prolonged 
infection.  History and complaint characteristic of moderate 
disability of muscle includes service department records or 
other evidence of in-service treatment for the wound.  For a 
finding of moderate disability of muscle, there should be 
record of consistent complaint of one or more of the cardinal 
signs and symptoms of muscle disability as defined in 38 
C.F.R. § 4.56(c), particularly lowered threshold of fatigue 
after average use, affecting the particular functions 
controlled by the injured muscles.  Objective findings 
characteristic of moderate muscle disability include small or 
linear entrance and (if present) exit scars, indicating a 
short track of the missile through muscle tissue.  For 
moderate muscle injury, there should be some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when compared 
to the sound side.  38 C.F.R. § 4.56(d)(2).

"Moderately severe" disability of muscles, in contrast, is 
characterized by a through and through or deep penetrating 
wound by a small high velocity missile or large low-velocity 
missile, with debridement, prolonged infection, or sloughing 
of soft parts, and intermuscular scarring.  History and 
complaint characteristic of moderately severe muscle injury 
includes service department records or other evidence showing 
hospitalization for a prolonged period for treatment of 
wound.  A showing of moderately severe muscle disability 
should include a record of consistent complaints of cardinal 
signs and symptoms of muscle disability as defined in 38 
C.F.R. § 4.56(c) and, if present, evidence of inability to 
keep up with work requirements.  Objective findings 
characteristic of moderately severe muscle disability include 
entrance and (if present) exit scars indicating the track of 
the missile through one or more muscle groups.  Indications 
on palpation of loss of deep fascia, muscle substance, or 
normal firm resistance of muscles compared with the sound 
side are also indicative of moderately severe muscle 
disability. Tests of strength and endurance compared with the 
sound side should demonstrate positive evidence of 
impairment. 38 C.F.R. § 4.56(d)(3).

Finally, "severe" disability of muscles is characterized by 
a through and through or deep penetrating wound due to high-
velocity missile, or large or multiple low velocity missiles, 
or with shattering bone fracture or open comminuted fracture 
with extensive debridement, prolonged infection, or sloughing 
of soft parts, intermuscular binding and scarring.  History 
and complaint characteristic of severe disability of muscle 
includes service department record or other evidence showing 
hospitalization for a prolonged period for treatment of 
wound.  Record of consistent complaint of cardinal signs and 
symptoms of muscle disability as defined in 38 C.F.R. § 
4.56(c), worse than those shown for moderately severe muscle 
injuries, and, if present, evidence of inability to keep up 
with work requirements.  Objective findings characteristic of 
severe muscle disability include ragged, depressed and 
adherent scars indicating wide damage to muscle groups in 
missile track.  Palpation shows loss of deep fascia or muscle 
substance, or soft flabby muscles in wound area.  Muscles 
swell and harden abnormally in contraction.  Tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side indicate 
severe impairment of function.  If present, the following are 
also signs of severe muscle disability: (A) X-ray evidence of 
minute multiple scattered foreign bodies indicating 
intermuscular trauma and explosive effect of the missile; (B) 
Adhesion of scar to one of the long bones, scapula, pelvic 
bones, sacrum or vertebrae, with epithelial sealing over the 
bone rather than true skin covering in an area where bone is 
normally protected by muscle; (C) Diminished muscle 
excitability to pulsed electrical current in 
electrodiagnostic tests; (D) Visible or measurable atrophy; 
(E) Adaptive contraction of an opposing group of muscles; (F) 
Atrophy of muscle groups not in the track of the missile, 
particularly of the trapezius and serratus in wounds of the 
shoulder girdle; (G) Induration or atrophy of an entire 
muscle following simple piercing by a projectile.  38 C.F.R. 
§ 4.56(d)(4).

In addition, pursuant to 38 C.F.R. § 4.56(a), an open 
comminuted fracture with muscle or tendon damage will be 
rated as a severe injury of the muscle group involved unless, 
for locations such as in the wrist or over the tibia, 
evidence establishes that the muscle damage is minimal, 
whereas a through-and-through injury with muscle damage shall 
be evaluated as no less than a moderate injury for each group 
of muscles damaged.  38 C.F.R. § 4.56(b).         

The Board must also consider whether a higher evaluation 
would be in order under other relevant Diagnostic Codes.  The 
assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case," and one 
Diagnostic Code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology.  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993), see Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).  In addition, when a 
veteran has separate and distinct manifestations attributable 
to a single injury, he should receive additional compensation 
for such manifestations under separate Diagnostic Codes.  See 
Esteban v. Brown, 6 Vet. App. 259 (1994).  Thus, the Board 
must consider the propriety of assigning both a higher rating 
and additional, separate ratings under other Diagnostic 
Codes, to include those Codes governing limitation of motion 
and scarring.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 
(1995).  The Board parenthetically notes that, according to 
38 C.F.R. § 4.55(a), VA may not combine a muscle injury 
rating with a peripheral nerve paralysis rating of the same 
body part, unless the injuries affect entirely different 
functions.  38 C.F.R. § 4.55(a).

Limitation of Motion (Higher Ratings)
Turing to the regulations governing limitation of motion of 
the elbow and arm, thigh and leg, the Board notes that 38 
C.F.R. § 4.71a and accompanying Diagnostic Codes set forth 
the relevant rating criteria.  As the veteran currently is in 
receipt of a 10 percent rating for each muscular disorder, 
the Board will review the other relevant Diagnostic Codes for 
limitation of motion that provide for ratings in excess of 10 
percent.

Pursuant to Diagnostic Code 5201, limitation of motion of the 
minor arm to shoulder level or midway between the side and 
shoulder will produce a 20 percent rating, while limitation 
to 25 degrees from the side will generate a maximum 30 
percent evaluation under this Code.  Under Diagnostic Code 
5206, limitation of flexion of the minor forearm to 90 
degrees or to 70 degrees will warrant a 20 percent rating, 
whereas flexion limitation of the minor forearm to 55 degrees 
and 45 degrees will produce ratings of 30 percent and 40 
percent respectively.  According to Diagnostic Code 5207, 
limitation of minor forearm extension to 75 degrees or to 90 
degrees would generate a 20 percent rating, and limitation to 
100 degrees or 115 degrees would warrant respective 
evaluations of 30 percent or 40 percent.

With respect to thigh limitation of motion, under Diagnostic 
Code 5252, a veteran will receive the next higher rating of 
20 percent for limitation of thigh flexion to 30 degrees, a 
30 percent rating for flexion limited to 20 degrees and a 
maximum 40 percent evaluation for limitation of thigh flexion 
to 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5252.  
According to Diagnostic Code 5253, veteran will generate a 
maximum rating of 20 percent for impairment of the thigh with 
limitation of abduction of and motion lost beyond 10 degrees.  

Pursuant to Diagnostic Code 5260, limitation of leg flexion 
to 30 degrees will produce a 20 percent rating, while 
limitation of flexion to 15 degrees will generate the maximum 
30 percent evaluation.  A veteran with limitation of leg 
extension to 15 degrees will receive a 20 percent rating, 
while limitation of extension to 20 degrees will warrant a 30 
percent rating under Diagnostic Code 5261.  Extension limited 
to 30 degrees will generate a 40 prevent rating and 
limitation to 45 degrees will generate a maximum 50 percent 
evaluation under this Code.   

Scars (Additional, Separate Ratings)
In terms of disability ratings for scars, the Board comments 
that at the time the veteran filed his December 1996 claim, 
the following pertinent provisions were in effect: Under 38 
C.F.R. § 4.118, Diagnostic Code 7803, a veteran with a 
superficial scar, poorly nourished, with repeated ulceration 
would receive a maximum 10 percent rating, while, pursuant to 
Diagnostic Code 7804, a veteran would garner a maximum 10 
percent evaluation for having a superficial, tender scar that 
was painful on objective demonstration.  38 C.F.R. § 4.118, 
Diagnostic Codes 7803, 7804 (1996).  Other scars should be 
rated on the limitation of function of the part affected, 
according to Diagnostic Code 7805 (1996).     

The applicable section of the Code of Federal Regulations 
setting forth the rating criteria for scars underwent a 
change during the pendency of this case, effective from 
August 30, 2002.  As a general matter, "[c]ongressional 
enactments and administrative rules will not be construed to 
have retroactive effect unless their language requires this 
result."  Kuzma v. Principi, 341 F.3d 1327, 1328 (Fed. Cir. 
2003) (internal quotation marks and citation omitted).  
Accordingly, when a new statute or regulation has been 
promulgated while a claim is still pending, the new provision 
will apply only to the period on and after its effective 
date, unless otherwise clearly indicated by the statute or 
regulation, while the former provision will apply to the 
pending claim prior to that effective date.  See id.; 
VAOPGCPREC 7-03.  With these principles in mind, the Board 
recognizes that because the issue in this appeal relating to 
a rating of scars spans both before and after the amendment, 
the Board must evaluate the veteran's scars under both the 
pre-August 2002 amendment version of 38 C.F.R. § 4.118 as 
well as the post-August 2002 amendment version, with the 
latter amendment effective from August 30, 2002.

Thus, from August 30, 2002, pertinent Diagnostic Codes of 38 
C.F.R § 4.118 provided as follows:  For a scar, other than on 
the head, face and neck, which was superficial and did not 
cause a limitation of motion, a veteran would receive a 
maximum 10 percent evaluation if it covered an area of 144 
square inches or greater under Diagnostic Code 7802.  
Pursuant to Diagnostic Code 7804, a veteran would garner a 
maximum 10 percent rating for a superficial scar that was 
painful on examination.  The regulation defines a 
"superficial scar" as one that was not associated with 
underlying soft tissue damage.  38 C.F.R § 4.118, Diagnostic 
Codes 7802, Note (2) & 7804, Note (1) (2006).  Under 
Diagnostic Code 7805, other scars should be rated on 
limitation of function of the affected part.  38 C.F.R § 
4.118, Diagnostic Code 7805 (2006).         

DeLuca Factors
The Board will also consider whether this case presents other 
evidence that would support a higher rating on the basis of 
functional limitation due to weakness, fatigability, 
incoordination, or pain on movement of a joint.  See 38 
C.F.R. §§ 4.10, 4.40 ("Disability of the musculoskeletal 
system is primarily the inability, due to damage . .  in 
parts of the system, to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance.  It is essential that the 
examination on which ratings are based adequately portray the 
anatomical damage, and the functional loss, with respect to 
all these elements"), 4.45, 4.59 (2006); DeLuca v. Brown, 8 
Vet. App. 202, 206-07 (1995).  Functional loss due to pain 
must be supported by adequate pathology and evidenced by the 
visible behavior of a claimant.  38 C.F.R. § 4.40; accord 
Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Additionally, 
"[w]eakness is as important as limitation of motion, and a 
part which becomes painful on use must be regarded as 
seriously disabled."  38 C.F.R. § 4.40.  The Board observes 
that 38 C.F.R. § 4.40 does not require a separate rating for 
pain.  See Spurgeon v. Brown, 10 Vet. App. 194, 196 (1997).



b. Fenderson Appeal
In the instant case, the veteran has challenged the initial 
disability rating for his muscle injuries, as opposed to 
having filed a claim for an increased rating.  Fenderson v. 
West, 12 Vet. App. 119, 125-26 (1999) (noting distinction 
between claims stemming from an original rating versus 
increased rating).  The veteran thus seeks appellate review 
of the RO's initial disability rating because of his 
dissatisfaction with it and objects to it as being too low.  
See id.  

In a Fenderson appeal, separate ratings may be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" rating.  Id., at 126.  The Board further 
notes that the rule that "the present level of disability is 
of primary importance," does not apply to a Fenderson 
appeal.  Id. (recognizing that this rule "is not applicable 
to the assignment of an initial rating for a disability 
following an initial award of service connection for that 
disability") (internal quotation marks omitted); cf. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (applying rule 
in increased rating case).  Instead, the Board gives 
consideration to all the evidence of record from the date of 
the veteran's claim.  See Fenderson, supra, at 126, 127.  
Additionally, "[w]hen after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability such doubt will be 
resolved in favor of the [veteran]."  38 C.F.R. § 4.3.  
"Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating."  38 C.F.R. § 4.7.
    
c. Standard of Proof
38 U.S.C.A. § 5107 (West 2002) sets forth the standard of 
proof applied in decisions on claims for veterans' benefits.  
A veteran will receive the benefit of the doubt when an 
approximate balance of positive and negative evidence exists.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim will be denied only if a preponderance of the evidence 
is against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996).  


III. Analysis
a. Factual Background
The veteran's service medical records (SMRs) show that he 
injured his left elbow when he fell at an obstacle course in 
November 1963.  X-rays revealed a posterior lateral 
dislocation of the left elbow.  A closed reduction was 
performed, and thereafter, the veteran was assigned to light 
duty for three weeks with no use of his left arm.  A December 
1963 follow-up treatment record indicates that mobilization 
of the veteran's left arm began that morning.  Range of 
motion of the left elbow showed supination to 70 degrees, and 
pronation to 30 degrees.  A November 1965 routine medical 
examination revealed a normal clinical evaluation of the 
upper extremities, and in his Report of Medical History, the 
veteran explained that he dislocated his left elbow in 1963.  
The section of this form elucidating the physician's summary 
and elaboration of all pertinent data indicates that the 
veteran's left elbow was asymptomatic.

March 1966 SMRs indicate that the veteran incurred wounds of 
the left arm and left posterior thigh in February 1966 from 
mortar fragments.  The veteran had no infection of the left 
arm wound, but did have an infection in the left thigh 
wounds.  He underwent debridement of the wounds under general 
anesthesia on February 26, 1966 and a second degree wound 
closure was performed on March 18, 1966.  SMRs disclose that 
he had no artery or nerve damage from these injuries.

The veteran's September 1966 Report of Medical Examination 
for Separation contains a normal clinical evaluation of all 
systems, to include the upper and lower extremities.  This 
report contains no notation of continued infection or other 
residuals related to the veteran's February 1966 shrapnel 
wounds.  In the accompanying Report of Medical History, the 
veteran indicated that he had received treatment for 
fragmentation wounds of the left thigh and left arm in Japan 
from February 26, 1966 to May 22, 1966.  

An April 1993 private medical note (annual examination) 
indicates that the veteran had upper extremity shrapnel 
wounds in the distal line.

A December 1996 private medical note indicates that the 
veteran's work activity caused soreness in the left arm.  

An April 1997 private medical report by Dr. R.N.H., a 
chiropractic orthopedist, conveys that the veteran had 
constant left leg pain rated as a 6/10 for which he took 
Advil and atrophy in the posterior aspect of the left thigh.  
The veteran could play golf but running and jogging 
aggravated his entire musculoskeletal system.  He indicated 
that he could not lift anything above the waist with this 
left arm, and he experienced weakness in this extremity.  Dr. 
R.N.H. recommended continued chiropractic treatment for the 
veteran's permanent/partial impairment.           

In July 1997 the veteran submitted to a VA examination of his 
left elbow, left arm and left thigh.  At this time the 
veteran complained of weakness of the left arm, with an 
inability to lift objects above the waist for the previous 
year.  He stated that over the past four to five years, his 
left hip and buttock go to sleep after prolonged sitting for 
more than 30 minutes.  The veteran reported that he had 
pleural effusion, with drainage performed in 1966, secondary 
to the shrapnel injury.  

An examination of the left arm, elbow and forearm revealed 
evidence of a scar, 2 in. long and 4 mm wide on the lower 
left arm, with another scar, 2 in. long, 3 mm wide on the 
upper left arm, ventral aspect.  The veteran also had a 1/2 in. 
scar, 2 mm wide on the medial aspect of the left arm as well 
as a scar 3/4 in. long, 1 mm wide on the dorsal aspect of the 
left forearm.  Left hand grip was good at 5/5 as was power at 
5/5 at the left shoulder joint.  The veteran displayed 
flexion/extension at the left elbow of 5/5, with power at the 
wrist joint at 5/5.  There was no wasting of any muscles of 
the left upper extremities, including the forearm, arm, and 
hand muscles.  

The veteran could raise the left arm above the shoulder, with 
no subjective or objective evidence of pain.  The VA examiner 
observed the veteran dressing and undressing, without any 
evidence of pain or discomfort, and he had forward flexion of 
the left shoulder to about 180 degrees and abduction to 90 
degrees without evidence of pain or restriction of movements.  
He could rotate his left shoulder, internally and externally, 
to about 90 degrees without restriction.  As for his left 
elbow joint, the veteran could flex to about 55 degrees 
horizontally, with pronation and supination to about 80-90 
degrees, without evidence of pain or discomfort.  X-rays 
disclosed the presence of some metal fragments in the soft 
tissues around the elbow, but the bony structures were 
normal.  There was a small chip of bone just lateral to the 
femoral head at the joint space.    

An examination of the left thigh revealed a scar, 7 in. in 
length and 2 mm in breadth.  There was evidence of definite 
wasting of the left thigh muscle when compared with the 
right, but a sensory examination over the left gluteal region 
was normal.  The veteran could flex his left hip to about 125 
degrees and could extend to horizontal.  He could also abduct 
his left hip about 45 degrees, without any evidence of pain.  
An X-ray of the left thigh was normal, without fracture or 
dislocation seen, but an X-ray of the left humerus disclosed 
some metal fragments in the soft tissues and small chip of 
medial femoral epicondyle.  X-rays of the left tibia and 
ankle were normal.  

Based on these data, the VA physician diagnosed the veteran 
with a history of injury, with metal fragments in soft 
tissues around the elbow and the soft tissues about the left 
femur, status post surgery on the left thigh with removal of 
muscles and evidence of wasting, secondary to surgery.  At 
present he noted no restriction in activity or range of 
motion in the left upper and lower extremities, and the power 
in the left extremities was normal.  The veteran was able to 
perform activities with his left upper and left lower 
extremities.                   
 
A February 1998 private medical report by Dr. R.V.V., a 
chiropractor, indicates that the veteran had been 
hospitalized for three months after his 1966 in-service 
shrapnel wounds.  The veteran reported having weakness in the 
left arm and left leg, being unable to perform push-ups or 
pull-ups.  He stated that he could not lift with his left arm 
above his waist, and that his shoulder had no strength, which 
prevented him from being able to throw a bale of hay into a 
truck.  He reported having moderate pain in the left arm and 
leg, which was becoming worse in the past three years.  The 
veteran could not run and complained of left foot pain.  He 
also stated that the back of his left thigh became sore when 
riding in a car, with severe pain and feeling of heat in the 
left hip and leg area.  

A physical examination revealed normal reflexes of the 
biceps, triceps, radial, patellar and Achilles tendons.  
Digital pressure to the left elbow and left posterior thigh 
elicited pain, and a left seated leg raise caused pain in the 
hip and thigh.  Muscle testing of the left arm disclosed 
weakness, and muscle testing of the left leg indicated an 
inability to raise both legs together while lying supine.  
Dr. R.V.V. conveyed that the veteran exhibited limited left 
arm and left leg motion, and attached diagrams indicated that 
the veteran had 115 degrees flexion of the left elbow; 65 
degrees external rotation and 30 degrees internal rotation of 
the left shoulder; 140 degrees flexion and 35 degrees 
extension of the left shoulder; 115 degrees left shoulder 
abduction and 15 degrees left shoulder adduction; and 40 
degrees outward rotation and 62 degrees inward rotation of 
the left hip.  He observed large scars and indentations on 
the left arm and left thigh.  Dr. R.V.V. determined that the 
veteran had chronic constant left arm and left thigh weakness 
and pain.  He gave the veteran a poor prognosis.        

At his May 1998 DRO hearing, the veteran indicated that his 
left elbow shrapnel injury was painful and tender.  Hearing 
Transcript at 2.  He also stated that he believed that his 
elbow scars inhibited his ability to use his left elbow and 
arm.  Hearing Transcript at 3.   He described having pain in 
the left arm on lifting greater than 10 lbs., and noted that 
he could not lift objects above his waist.  Hearing 
Transcript at 3.  The veteran expressed concern that he could 
not lift a bale of hay with his left arm and worried about 
the impact of this limitation on his job, which required 
lifting of heavy objects.  Hearing Transcript at 3.  He used 
ice and Advil to remedy his pain, but no prescribed 
medicines.  Hearing Transcript at 4.  The veteran asked for 
at least a 30 percent evaluation for this disability.  
Hearing Transcript at 8.    

The veteran's witness and chiropractor, Dr. R.V.V., also 
testified that the veteran's left arm was considerably weaker 
than his right, opining that this constituted a "20 percent 
impairment of the left upper extremity".  Hearing Transcript 
at 4-5.  He thought that the veteran might have sustained 
nerve damage in that arm as well, but at this point had not 
reviewed any X-ray or radiology reports.  Hearing Transcript 
at 5.  Dr. R.V.V. further stated that he believed the veteran 
to have deeper structures affected by the wound and noted the 
veteran's indented scar, which indicated the presence of 
muscle damage and to the fascia underlying.  Hearing 
Transcript at 7.  There was soreness on palpation and scar 
tissue as well.  Hearing Transcript at 7.   

As for the left thigh injury, the veteran stated that he 
could not run and indicated that he thought he had nerve 
damage.  Hearing Transcript at 8, 9.  He described having 
sharp pain in the left thigh, but no numbing, which radiated 
down to the left foot.  Hearing Transcript at 9.  The veteran 
indicated that the left lower extremity was shorter than the 
right, and he noted that driving for prolonged periods caused 
pain or soreness in the left thigh.  Hearing Transcript at 9, 
10.

Dr. R.V.V. testified that the veteran's left thigh had a 
large scar, which indicated muscle loss and loss of muscle 
density.  Hearing Transcript at 11.  He stated that there was 
not restoration of normal skin over that area, and that all 
those muscles were innervated by the sciatic nerve; Dr. 
R.V.V. was convinced that the veteran had sciatic nerve 
damage along with the muscle damage in the left thigh area, 
although he admittedly had not performed an EMG test.  
Hearing Transcript at 11.  He further conveyed that he had 
treated the veteran as his chiropractor since 1987 and 
believed the veteran's muscle injuries to have worsened over 
time.  Hearing Transcript at 11.                          

A July 1998 Independent Medical Examination (IME) report by 
Dr. R.P.L. indicates that the veteran reported having 
discomfort in the left elbow when he tried to lift.  Dr. 
R.P.L. observed lacerations from the mortar wounds, and 
specifically, two over the supinator of the left forearm at 
two inches in length.  He had another two-inch laceration 
above the elbow and a four-inch scar over the biceps area of 
the medial aspect.  The veteran also had a six-inch 
laceration just distal to the glutenal crease on the 
posterior left thigh with some tenderness to palpation.  

A physical examination disclosed that the veteran had full 
range of motion of the fingers and good ulnar nerve 
innervated intrinsic muscle strength of the hands.  The 
veteran had no increased pain over the lateral aspect of the 
left elbow with resisted extension of the long finger.  He 
also had full range of motion in the shoulder, wrists and 
elbows, although Dr. R.P.L. noted that the veteran had slight 
limitation of internal rotation of the left shoulder as 
compared with the right.  He had good strength with resisted 
abduction and external rotation, and in the biceps and 
triceps.  He also had good pronation and supination strength 
in the upper extremities.  The veteran complained of 
discomfort with flexion of the right elbow, and he had 
tenderness over the radial and ulnar nerve at the left elbow.  
He also had some tenderness over the most proximal scar at 
his gluteus muscles.  

The veteran had full range of motion of the left hip, with 
external rotation to 60 degrees, internal rotation to 30 
degrees and full abduction bilaterally.  He also had full 
range of motion of the left knee, with full flexion and 
extension, and normal flexion and extension of the ankle.  
The veteran had good radial and ulnar pulses in the forearms 
and normal deep tendon reflexes with straight leg raise to 90 
degrees.  X-rays of the left elbow revealed normal results, 
with no evidence of degenerative arthritis.         

In an August 1998 medical report by the veteran's private 
physician, Dr. D.M.P., he stated that he examined the 
veteran's left arm and leg.  He noted that the veteran's 1966 
in-service shrapnel injury had produced lacerations across 
the posterior aspect of the left leg and thigh, and the left 
forearm.  The veteran complained of pain in the left elbow 
over the medial, lateral and posterior aspect, which bothered 
him when lifting.  

A physical examination revealed full shoulder and elbow 
rotations, and the veteran's deep tendon reflexes were 
normal.  He had well-healed scars on the left forearm, and 
the veteran displayed no weakness in any of the muscle groups 
in the upper extremities.  The veteran indicated that it hurt 
his elbow to extend against resistance, but Dr. D.M.P. could 
not bring out any pain with forced supination and pronation.  
Sensory testing to touch and vibration were normal in the 
upper extremities.  

As for the lower left extremities, the veteran also had well-
healed scars in the posterior aspect of the left calf and 
thigh.  He had full rotations, and ankle and knee jerks were 
normal.  The veteran displayed no weakness in any of the 
muscle groups in the lower extremities, and his sensation to 
light touch and vibration was normal.  

In summation, Dr. D.M.P. concluded that neurologically the 
only disorder the veteran had appeared to be symptoms 
associated with a Morton's (foot) neuroma, which he 
determined was not related to the veteran's shrapnel wounds.  
The veteran had some mechanical pain in the left elbow, but 
he had no signs of neuropathy, mononeuropathy or neurologic 
abnormalities.         

A February 1999 private neurological report by Dr. D.M.P. 
indicates that the veteran complained of pain in the left arm 
around the elbow with feeling of weakness in the left arm.  
The veteran had local elbow pain on forced extension and 
rotation of the elbow consistent with epconditis.  Motor 
conduction studies in the right median and ulnar nerve and 
sensory conduction studies in the right median, ulnar and 
radial nerves were normal.  The needle examination was 
normal.        

In a June 1999 private medial report, Dr. R.P.L. indicated 
that the veteran's February 1998 EMG of the left arm showed 
that motor conduction studies in the right median, ulnar 
nerve and sensory conduction studies in the right median, 
ulnar and radial nerves were normal.  The exam was normal.  
The clinician determined that there was no evidence of 
residual nerve damage on the EMG from the veteran's shrapnel 
wounds to the left upper extremity.  At this time, the 
veteran had not completed an EMG study of the left lower 
extremity.      

An August 1999 private medical report by Dr. P.C. indicates 
that the veteran underwent an EMG study, motor nerve study, 
F-wave study and a sensory nerve study.  The veteran had 
normal motor conduction velocities for the median and ulnar 
nerves bilaterally and a needle examination was also normal.  
Sensory distal latencies were normal for the right ulnar and 
both median nerves, whereas the left sensory distal latency 
was unobtainable at the wrist and elbow.  Dr. P.C. offered 
his impression that the study was consistent with an isolated 
left ulnar sensory neuropathy.  He noted that the previous 
February 1999 study had been completely normal.  

A February 2000 private medical note by Dr. P.J.C. indicates 
that the veteran underwent a motor conduction velocity test, 
which showed slowed velocities in the left peroneal and 
posterior tibia nerves.  A needle examination of the left 
lower extremity showed a rare polyphasic wave in the 
hamstring muscles but was otherwise normal, without evidence 
of denervation.  The physician concluded that the study was 
most consistent with a proximal remote sciatic lesion without 
active denervation and judged to be mild.  

In June 2000, the veteran underwent a VA examination to 
assess the current severity of his service connected shrapnel 
injuries to the lower left and upper left extremities.  The 
VA examiner noted that the veteran was right-hand dominant 
and further indicated that he had reviewed the claims file.  
At this time, the veteran worked 40-hour weeks as an air 
conditioning and heating unit sales manager.  

The veteran indicated that he had a left posterior thigh 
shrapnel injury, which had worsened since the last 
examination.  He reported having weakness and an inability to 
run or climb.  Sitting in a car for longer than two hours 
caused a lack of strength and stabbing pain in the left hip 
area.  The veteran indicated that his employer had concerns 
about him perhaps not being able to perform his job, as the 
veteran could not lift a 50 lb. object anymore and thus had 
to be removed from the warehouse.  

A review of the medical records revealed a normal muscles 
examination in June 1999, with no nerve injury due to the 
shrapnel injury to the upper extremity.  A July 1998 
examination report contained an impression of "an element of 
trochanteric bursitis," while an August 1998 medical note 
conveyed the presence of Morton's neuroma of the left foot, 
which was not related to the shrapnel wounds.  The June 2000 
clinician conveyed that "[t]hese exams are well covered . . 
. and are identical to today's findings.  My examination 
today cannot add to these."           

A November 2001 private neurological report by Dr. P.J.C. 
indicates that the veteran complained of left lower extremity 
pain, numbness and tingling.  The physician noted the 
veteran's 1966 shrapnel injury of the left posterior thigh 
with accompanying infection.  The veteran conveyed that pain 
increased with chronic positioning while driving and that 
such pain was becoming worse, although it subsided when he 
walked.  

Dr. P.J.C. performed a motor nerve study, a sensory nerve 
study and an EMG study; the left peroneal, posterial tibial 
and sural nerves were tested and a needle examination 
performed on the left lower extremity.  He determined that 
conduction velocities were normal for all three nerves and 
the needle examination was also normal.  Dr. P.J.C. observed 
that the needle examination disclosed evidence of an old 
denervation in both hamstring muscles and in the medial 
gastrocnemius muscles, but showed no active denervation.  
When compared with a prior, February 9, 2000 study, the 
conduction velocities had improved.  He concluded that the 
veteran had a normal study.  

In December 2001, the veteran underwent a private medical 
examination of the left upper and left lower extremities by 
Dr. K.V.C.  The physician noted the veteran's 1966 wound from 
a mortar explosion and his accompanying debridement of the 
wounds with subsequent delayed closure of the wounds and 
infection of the left posterior thigh.  The veteran received 
treatment until he obtained complete healing.

At this time, the veteran complained of weakness in the left 
upper extremity and discomfort and weakness in the left lower 
extremity.  As for the latter, the veteran described pain in 
the left hip and greater trochanter, which occurred after 
sitting for long periods of time.  The veteran noted that he 
traveled extensively for his job, and that after driving for 
a period of time, he noticed pain in that region.  The 
veteran reported that his leg would feel stiff and sore 
around the hip or greater trochanteric area, but would loosen 
up after a few minutes of walking.  He also described 
weakness of the left lower and left upper extremity, stating 
that his job as a representative for a heating and air 
conditioning company required him to lift up to 150 lbs, but 
that his shrapnel injuries and resulting weakness rendered 
this activity difficult.  The veteran noted that other 
employees would be sent out to perform lifting for the 
veteran.
 
The veteran's left hip pain did not radiate, but that the 
back of his left leg felt numb and had since his 1966 injury.  
He had never noticed any swelling in the leg or change of 
skin color, and reportedly used Aleve, acupressure and 
chiropractic treatment to relieve his pain.  The veteran used 
orthotics in his shoes, which were helpful, but did not 
employ a brace, cane or crutch.  He reported having no 
subsequent surgeries other than the initial treatments in 
1966.  

The veteran also discussed that, with respect to his left 
(non-dominant) upper extremity, he noticed weakness, and not 
so much pain.  The veteran noticed this weakness more with 
the performance of physical activities, and he indicated that 
he had no numbness in his left arm.  He had no locking 
sensation in the elbow and had no specific treatment for his 
elbow symptoms, to include no use of braces or supports.  The 
veteran had not had any significant surgery on the left upper 
extremity since 1966 except for several times, he had pieces 
of shrapnel removed that had come to the surface using local 
anesthesia.  The left elbow had remained stable without any 
history of recurrent dislocation.  

A physical examination revealed the following results.  For 
the left upper extremity, Dr. K.V.C. observed four well-
healed lacerations, one measuring 6 cm on the upper medial 
aspect of the arm, and three just above and below the left 
elbow measuring 
5 cm, 4 cm and 3 cm.  Otherwise the skin appeared intact.  
Dr. K.V.C. measured the veteran's left arm as 35 cm in 
circumference compared with the 36 cm on the right.  The 
veteran displayed an active and passive range of motion of 
the left elbow as follows: extension to zero degrees; flexion 
to 135 degrees (equal to the right elbow).  He had left 
shoulder flexion to 180 degrees, abduction to 180 degrees, 
and internal and external rotation to 90 degrees each.  Dr. 
K.V.C. noted no tenderness on the examination of the left 
upper extremity and detected no evidence of discomfort on 
range of motion or swelling or erythema.  Forearm pronation 
and supination were 90 degrees each and all motor groups 
functioned normally.  The veteran had normal gross strength 
testing, and a sensory examination revealed a slight 
decreased sensation on the ulnar side of the fifth left 
finger.  Palpation revealed a slight defect in the left 
biceps and brachioradialis, but functioning of these muscles 
appeared to be normal.  

An examination of the left lower extremity showed that the 
veteran walked with a normal gait.  He had an 18 cm healed 
laceration in the upper posterior thigh with a very small 
defect in the left biceps femoris, the latter of which had 
some mild tenderness.  The veteran also had a point of 
tenderness or pain over the greater trochanter.  There was 
tenderness in the left buttock and left lumbar musculature, 
although the spine itself and the pelvis were not tender.  
Range of motion in the left hip was as follows: extension to 
zero degrees; flexion to 125 degrees, internal and external 
rotation to 60 degrees each; adduction to 25 degrees; and 
abduction to 45 degrees.  Further extension past zero degrees 
was possible to 30 degrees.  The veteran had no limitation of 
motion of the left knee with extension of zero to 140 
degrees, and no instability to varus or valgus stress.  
Anterior and posterior drawer signs were negative, as were 
Lachman's and McMurray's tests.  His distal and sensory motor 
functions were intact, and the veteran had 1/4 reflexes in 
the patellar and Achilles tendons.  All motor groups of the 
lower left extremity functioned normally and the sensory exam 
was normal.  

X-rays of the left elbow taken at this time revealed 
satisfactory maintenance of the articular surface of the 
elbow joint and old calcification in the ulnar groove.  Dr. 
K.V.C. observed three pieces of shrapnel just distal to this 
elbow; and X-ray of the left upper arm was normal.  An X-ray 
of the left femur showed two pieces of shrapnel in the 
proximal thigh. 

In terms of neurological studies, Dr. K.V.C. noted that the 
recent November 2001 EMG study of the left lower extremity 
was normal.  He also stated that a neurodiagnostic study of 
the left upper extremity performed in 1999 showed recent 
onset of sensory latency of the left ulnar nerve, which had 
developed over the prior years when compared to an earlier 
normal left upper extremity neurodiagnstic study.                     

Based on these data, Dr. K.V.C. diagnosed the veteran with 
left upper extremity shrapnel injury; left sensory ulnar 
neuropathy; shrapnel injury of the left lower extremity 
(thigh); left trochanteric bursitis and lumbar degenerative 
disc disease.  He explained that based on palpable defects in 
the left brachioradialis, left biceps, brachia and left 
biceps femoris, the fragment wounds were penetrating, causing 
"moderate" damage to the deeper structures.  There was no 
apparent nerve damage associated with the shrapnel wounds.  
Dr. K.V.C. also noted that the veteran's "subjective 
complaints concerning the left lower extremity are centered 
in the left trochanteric area and in the left buttock and 
lower back and would not be associated with the injuries 
incurred in the thigh more distal to that area.  This 
includes pain, stiffness and weakness that have been noted."  

With respect to the left upper extremity, Dr. K.V.C. 
concluded that based on the fact that there was "less 
measurable muscle mass in the left upper extremity, that the 
sensation of weakness in the left upper extremity would be 
associated with decreased muscle mass."  He also stated that 
"[i]t should be noted that the sensory changes in the left 
little finger associated with the ulnar neuropathy would not 
be associated with the shrapnel injuries."

Finally, Dr. K.V.C. noted that "[p]ain was not visibly 
manifested on movement of the left upper and left lower 
extremities.  The 1 cm muscle atrophy noted in the upper 
portion of the left upper extremity would be associated with 
the shrapnel injuries, but there was no evidence of a skin 
disorder that would indicate disuse as the cause of the 
disability." 

In a June 2003 VA medical examination report for PTSD, the 
veteran recounted how he had incurred his shrapnel wounds 
during service, which required him to stay in a field 
hospital for one week.  Thereafter, he apparently was 
transferred to Japan for surgery.  He experienced multiple 
infections and remained in intensive care for approximately 
one month, thereafter engaging in rehabilitation.  After the 
veteran recovered from these wounds, he volunteered to return 
to Vietnam for a second tour of duty.    

b. Discussion
The Board determines that the evidence weighs in favor of the 
current 10 percent evaluation and preponderates against a 
higher rating for the veteran's muscle injury to the upper 
left extremity under 38 C.F.R. § 4.73, as the evidence of 
record does not demonstrate that the veteran has moderately 
severe impairment of this extremity.  First, the medical 
evidence indicates that the veteran incurred this current 
muscle injury from shrapnel fragments, as is typical for a 
moderate disability of the muscles under 38 C.F.R. § 
4.56(d)(2), and not from a small, high velocity missile or 
large low velocity missiles, as would characterize a 
"moderately severe" or a "severe" injury under 38 C.F.R. § 
4.56(d)(3) & (4).  The evidence of record also does not 
suggest that the veteran experienced "prolonged" or 
extended hospitalization or infection of this shrapnel 
injury, as would characterize the higher rating for 
moderately severe or severe injuries.  See Merriam-Webster's 
Collegiate Dictionary 994 (11th ed. 2003) (defining 
"prolong" as "to lengthen in time," "to lengthen in 
extent, scope or range," and offering "extend" as a 
synonym).  
The veteran's relatively small scars in the left arm, typical 
for a moderate injury, also weigh in favor of the 10 percent 
evaluation, as does the less measurable muscle mass in the 
left arm, as noted by Dr. K.V.C. in December 2001.  Moreover, 
the veteran has continued to work as an air conditioning 
sales representative, and while he has noted that he cannot 
lift heavy items with his left arm, the evidence of records 
does not demonstrate that this limitation has caused an 
"inability to keep up with work requirements," as required 
by 38 C.F.R. § 4.56(d)(3) & (4) for a moderately severe or 
severe rating.      

The Board further determines that the evidence weighs against 
awarding a higher rating in excess of 10 percent for this 
disability based on limitation of motion of the left upper 
extremity.  Specifically, with respect to the left arm, the 
veteran in July 1997 could raise it above his shoulder 
without any subjective or objective evidence of pain, could 
forward flex to about 180 degrees and abduct to 90 degrees, 
also without any evidence of pain or discomfort.  The 
examiner determined that the veteran had no restriction in 
range of motion of this extremity and his power remained 
normal.  Also in Dr. R.V.V.'s February 1998 report, he 
documented 115 degrees of left shoulder abduction, 140 
degrees of left shoulder flexion and 115 degrees left elbow 
flexion, all of which fall outside of the limitations of 
motion contained in the pertinent Codes.  The July 1998 IME, 
the August 1998 private physician, Dr. D.M.P., and the 2001 
physician, Dr. K.V.C., likewise determined that the veteran 
had a near full range of motion in the left shoulder and 
elbow without evidence of pain, save only slight restrictions 
of internal rotation of the left shoulder and left elbow 
flexion.  These findings and the accompanying ranges of 
motion do not qualify the veteran for a 20 percent rating 
under 38 C.F.R. § 4.71a, Diagnostic Code 5201, which 
requires, at a minimum, limitation of arm motion to shoulder 
level, or higher ratings under Diagnostic Codes 5206 and 
5207, which necessitate forearm flexion limited to at least 
90 degrees or extension to only 75 degrees.       

The Board has considered whether the veteran's disability 
warrants a higher rating based on the DeLuca factors, to 
include functional limitation due to weakness, fatigability, 
incoordination, or pain on movement of a joint.  While the 
Board acknowledges the veteran's complaints of pain and 
weakness of the upper extremity, it determines that such 
symptoms do not rise to the level that would justify a higher 
rating of 20 percent or more, given his near full range of 
motion of the left upper extremity and lack of objective 
signs of discomfort or pain, as noted in July 1997 by Dr. 
R.N.H. and most recently by Dr. K.V.C. in December 2001.  

With respect to the veteran's left thigh disability, the 
Board determines that the evidence falls at least in relative 
equipoise with respect to entitlement to a rating of 30 
percent, but no more than 30 percent, reflecting moderately 
severe impairment, and therefore the veteran receives the 
benefit of the doubt in his favor.  Specifically, the 
veteran's SMRs disclose that he sustained an infection of the 
thigh during his initial treatment of the shrapnel wounds in 
1966, and was hospitalized for a period of weeks as a result.  
The Board construes this as demonstrating prolonged 
hospitalization and a history of prolonged infection within 
the meaning of 38 C.F.R. § 4.56(d)(3).  In addition, the 
veteran has exhibited consistent complaints of cardinal signs 
and symptoms of muscle disability, to include atrophy in the 
posterior aspect of the left thigh and wasting of the thigh 
muscle as well as constant left leg pain.  This thigh injury 
also may be characterized as a penetrating wound, which 
required moderate drainage.  When viewed in a light most 
favorable to the veteran, the Board determines that a higher 
rating of 30 percent is warranted.  

The evidence of record preponderates against the next higher 
rating of 40 percent reflecting severe muscle disability, as 
it does not demonstrate that the veteran had a shattering 
bone fracture or open comminuted fracture with extensive 
debridement, sloughing off of soft parts, intermuscular 
binding and scarring, ragged, depressed and adherent scars or 
other such factors.  In addition, the medical evidence weighs 
against assignment of higher ratings under Diagnostic Codes 
5252 and 5261, as the veteran has not exhibited limitation of 
left leg flexion to 10 degrees or extension limited to 30 
degrees or more.  Instead, medical reports from July 1997, 
July 1998, August 1998 and December 2001 all reflect that the 
veteran has displayed full range of motion of the left lower 
extremity, and he has had no additional limitation of motion 
caused by pain or other functional impairment that would 
bring his disability evaluation with the purview of a higher 
rating.  Accordingly, the veteran's left lower extremity 
higher rating claim is granted to 30 percent and no more at 
this time.  

The Board additionally determines that the evidence weighs in 
favor of separate 10 percent ratings for tender scars on the 
left arm and the left thigh under either 38 C.F.R. § 4.118, 
Diagnostic Code 7804 (1996) or 38 C.F.R. § 4.118, Diagnostic 
Code 7804 (2006).  As described by Dr. R.V.V. during the 
veteran's May 1998 DRO hearing, the veteran had soreness on 
palpation over his left arm.  See Hearing Transcript at 7.  
Additionally, as noted in the July 1998 IME by Dr. R.P.L., 
the veteran had some tenderness to palpation of the left 
thigh scar, and the December 2001 VA medical examination 
report likewise disclosed that the veteran experienced mild 
tenderness on a left thigh laceration.  Accordingly, this 
evidence supports an award of 10 percent, the maximum 
allowable for a tender scar, for both the veteran's left arm 
and thigh.  Id.; see also Esteban v. Brown, 6 Vet. App. 259 
(1994).    

Extraschedular Ratings
As required by Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), the Board has considered the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations, whether or not the veteran raised them, 
including  
§ 3.321(b)(1), which governs extraschedular ratings. The 
Board finds that the evidence of record does not present such 
"an exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1) (2005).  There has been 
no showing by the veteran that either of his service-
connected disabilities have necessitated frequent 
hospitalizations beyond that contemplated by the rating 
schedule or has caused a marked interference with employment.  
In the absence of such factors, the criteria for submission 
for assignment of an extraschedular rating for his muscle 
disabilities pursuant to 38 C.F.R. § 3.321(b)(1) are not 
satisfied.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


IV. Conclusion 
For the reasons stated above, the Board finds that a higher 
initial rating for the veteran's service connected muscle 
injury of the left upper extremity is not warranted.  As the 
preponderance of the evidence is against this claim, the 
benefit of the doubt doctrine does not apply to the instant 
case.  Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. 
Cir. 2001) (holding that "the benefit of the doubt rule is 
inapplicable when the preponderance of the evidence is found 
to be against the claimant"); Gilbert, 1 Vet. App. at 56.  


ORDER

An initial rating in excess of 10 percent for service 
connected residuals, shrapnel injury to the left (minor) 
elbow, with Muscle Group V involvement, is denied.

An initial rating of 30 percent, but no more than 30 
percent, for service connected residuals, shrapnel injury to 
the left posterior thigh, with Muscle Group XIII 
involvement, is granted.

A 10 percent evaluation for a tender shell fragment scar, 
left elbow, is granted.

A 10 percent evaluation for a tender shell fragment scar, 
left thigh, is granted.


REMAND

The Board finds that additional development is warranted to 
address the rating to be assigned for the veteran's 
radiculopathy associated with his service connected left 
thigh injury.  38 C.F.R. § 19.9 (2006).  Specifically, the 
medical evidence of record discloses that the veteran has 
neuropathy of the sciatic nerve due to his left thigh 
shrapnel wound.  The evidence does not make clear, however, 
the level of severity of these neurological manifestations.  

Accordingly, the case is remanded for the following action:

1. The AMC/RO must review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the 
Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 
3.159 (2005).  Notice consistent with 38 
U.S.C.A § 5103(a) and 38 C.F.R. § 
3.159(b)(1) with respect to the claims 
must:

(a) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim for the benefit sought; (b) inform 
the claimant about the information and 
evidence that VA will seek to provide; 
(c) inform the claimant about the 
information and evidence the claimant is 
expected to provide; and (d) request that 
the claimant provide any evidence in the 
claimant's possession that pertains to 
the claim.  

The AMC/RO should provide the veteran 
with VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish ratings and effective dates for 
the benefit sought as outlined by the 
Court of Appeals for Veterans Claims in 
Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006).  

2. After completion of any other notice 
or development indicated by the state of 
the record, with consideration of all 
evidence added to the record subsequent 
to the last SSOC, the AMC/RO must 
adjudicate this issue, assigning 
appropriate disability ratings for 
neurological manifestations, include 
sciatic nerve impairment, associated 
with the veteran's service connected 
left thigh injury.  If the veteran 
remains dissatisfied with this 
determination, the AMC/RO should 
thereafter issue an appropriate SSOC and 
provide the veteran an opportunity to 
respond.  


The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369, 370 (1999) (per 
curiam).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).
 


_____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


